Order entered July 1, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-00483-CV

IN RE ANGELINA ARREDONDO, INDIVIDUALLY AND AS REPRESENTATIVE OF
  THE ESTATE OF DANIEL ARREDONDO, DECEASED AND NEXT FRIEND OF
                     MINOR CHILDREN, Relators

                Original Proceeding from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-16-07257

                                       ORDER
                       Before Justices Myers, Molberg, and Nowell

      Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus.


                                                  /s/   ERIN A. NOWELL
                                                        JUSTICE